EXHIBIT 32.2 CERTIFICATION PURSUANT TO 18 U.S.C. 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connectionwith the QuarterlyReport of AFFORDABLE GREEN HOMES INTERNATIONAL, INC. (the"Company") on Form 10-QSB for the period ended September 30, 2007, as filed with the Securities and ExchangeCommissionon the date hereof (the"Report"),I, Juliann Basilo, Principal Financial Officer of the Company,certify, pursuant to 18 U.S.C. 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and Theinformationcontainedin theReportfairlypresents,in allmaterial respects, the financial condition and results of operations of the Company. Date: November 28, 2007 By: /s/Juliann Basilo Juliann Basilo Principal Financial Officer
